DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9 and 10 of copending Application No. 16/909,086. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim is directed to ‘a bicycle power meter which is applied to a bicycle, wherein the bicycle comprises a head and a frame; the head comprises a handlebar and a stem; the stem is connected to the handlebar and the frame; the bicycle power meter comprises: at least one strain gauge disposed on an outer peripheral wall of the handlebar, on an inner peripheral wall of the handlebar, or on both the outer peripheral wall and the inner peripheral wall of the handlebar; a signal processing unit connected to the at least one strain gauge by signal, wherein the signal processing unit correspondingly outputs an electrical signal based on a deformation of the handlebar detected by the at least one strain gauge; a processor connected to the signal processing unit by signal, wherein the processor receives the electrical signal of the signal processing unit and calculates a measuring value based on the electrical signal and outputs the measuring value in an output signal; and a signal transmitter connected to the processor by signal, wherein the signal transmitter receives the output signal outputted by the processor and converts the output signal to a wired or wireless signal and sends the wired or wireless signal to a terminal device’.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura (CN 102969993).
Kitamura teaches a bicycle power meter which is applied to a bicycle, wherein the bicycle comprises a head and a frame; the head comprises a handlebar and a stem; the stem is connected to the handlebar and the frame; the bicycle power meter comprises: at least one strain gauge 52 disposed on an outer peripheral wall of the handlebar (see para. 0029), on an inner peripheral wall of the handlebar, or on both the outer peripheral wall and the inner peripheral wall of the handlebar; a signal processing unit 54 connected to the at least one strain gauge by signal, wherein the signal processing unit correspondingly outputs an electrical signal based on a deformation of the handlebar detected by the at least one strain gauge; a processor 55 connected to the signal processing unit by signal, wherein the processor receives the electrical signal of the signal processing unit and calculates a measuring value based on the electrical signal and outputs the measuring value in an output signal; and a signal transmitter 56 connected to the processor by signal, wherein the signal transmitter receives the output signal outputted by the processor and converts the output signal to a wired or wireless signal and sends the wired or wireless signal to a terminal device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Degolier (U.S. 2013/0054143).
Regarding claim 6, Kitamura does not explicitly teach a display.
DeGolier teaches a bicycle with strain gauges places on the handle bar (see para. 0025) wherein force is calculated and displayed on a visual display mounted on the bicycle (see para. 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kitamura with the teaching of Degolier in order to provide visual indication of a measured parameter.
Regarding claim 8, one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Zhu et al. (U.S. 2016/0008663, hereafter referred to as Zhu).
Regarding claim 7, Kitamura does not explicitly teach wherein the signal processing unit comprises a bridge circuit.
Zhu teaches a bicycle power meter comprising strain gauges connected in a wheatstone bridge configuration, which is attached to an amp circuit, and a A/D converter (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kitamura with the teaching of Zhu in order to improve sensing accuracy. 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855